829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Norton L. HUBBARD, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3325
United States Court of Appeals, Federal Circuit.
Aug. 7, 1987.

Before SMITH, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board (board), in a final decision dated March 5, 1987, docket No. NY07528610450, modifying and affirming the initial decision of the board, dated October 9, 1986, sustained the United States Postal Service's removal of Norton L. Hubbard from his position as a rehabilitation employee/clerk, GS 5/12.  We find the board's final decision to be supported by substantial evidence, and not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c) (1982); see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.  Cir. 1984).  We affirm.